CARPENTER, J.
This action was brought by H. Martin of Pawtucket in said County against Antoni Kieibassa. Jan Bejma and Zofia Bejma, all of Pawtucket, upon a contract which was introduced in evidence and marked Plaintiff’s Exhibit 1. The jury returned a verdict against the defendant Antoni Kieibassa for the sum of $671.65 and a verdict for the defendant Jan Bejma; the other defendant’s liability having been determined before the case went to the jury from-which there has been no complaint. Thereupon the defendant Kieibassa filed a motion for a new trial within the proper time, upon the usual grounds.
It appeared from the evidence that the defendants Jan Bejma and his wife Zofia Bejma were the owners of a certain piece of real estate situated in Pawtucket upon which the defendant Antoni Kieibassa had a second mortgage. A contract was made which was purported to have been signed and executed by all the defendants, wherein they engaged the plaintiff to sell said real estate and agreed to pay said plaintiff two and one-half per cent, commission on the price accepted by them for said property, whether such sale was made by said agent or themselves or any other agent acting for them. The agreement was subject to cancellation in 901 days but had never been cancelled. The property was sold apparently by either themselves or some other agent for the sum of $20,-200. The defendants refused to pay the plaintiff any commission and this suit was brought.
The evidence showed that Antoni Kieibassa signed his own name to the contract and also signed the defendant Jan Bejma’s name, while Zofia Bejma’s name was signed to the contract by the plaintiff. As the Court has said, no claim was made at the trial by the plaintiff against Zofia Bejma. The defendant Antoni Kieibassa admitted his signature, but he said he signed the name of Jan Bejma to the contract without any authority. The plaintiff testified that Jan Bejma’s name was signed in his presence by Antoni Kiei-bassa at the request of Jan Bejma, and Jan Bejma testified that he gave no one authority to enter into any agreement or to sign his name to the contract.
The jury found against Antoni Kiei-bassa, but apparently found Jan Bejma’s name was signed without any authority on his part, therefore they returned their verdict against Kiei-bassa for two and one-half per cent, commission on $20,200' with interest, This Court feels that the verdict was justified by the evidence and that substantial justice has been done.
Motion for a new trial is denied.